Citation Nr: 0929121	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for periodontal disease, 
including loss of teeth and bleeding gums.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 through 
April 1953, and from July 1955 through October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's claims file was subsequently 
transferred to the Atlanta RO.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Atlanta, Georgia RO.  A 
transcript of that hearing is of record.

The issue of service connection for GERD and hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  By way of a June 2003 rating decision, the RO denied 
service connection for hearing loss, a right shoulder 
disability, COPD (claimed as breathing problems), and 
pyorrhea; the Veteran did not appeal.

2.  The evidence received since the June 2003 rating decision 
related to the Veteran's hearing loss, COPD and pyorrhea, is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims.

3.  Evidence received since the June 2003 RO decision related 
to the Veteran's right shoulder disability is new to the 
record, and by itself or when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
Veteran's claims for service connection for hearing loss, 
COPD, and periodontal disease has not been received.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.156 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2008).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, prior to the adjudication of the claims to reopen.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
and the text of the relevant portions of the VA regulations.  
The Veteran was informed of the requirement that new and 
material evidence must be received in order to reopen a 
claim, and he was told what was required to substantiate the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), and VA and private 
treatment records.  The RO also contacted the National 
Personnel Records Center (NPRC), attempting to locate service 
records from Germany pertinent to the Veteran's gum disease; 
however, the NPRC responded that it did not have the 
requested records.  Further, as no new and material evidence 
has been presented (see below discussion), VA examinations 
for the disabilities on appeal are not warranted.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA is 
not required to provide a medical examination or opinion).  
VA has no duty to inform or assist that was unmet.

II. Law and Analysis 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a June 2003 rating decision, the RO denied 
service connection for a right shoulder disability, COPD 
(claimed as breathing problems), hearing loss, and pyorrhea 
(periodontitis).  The Veteran did not appeal this decision; 
consequently, this 2003 rating decision became a final 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  As such, new and material evidence must be 
submitted in order to reopen the claim of service connection.  
See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the June 2003 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
hearing loss, COPD, and right shoulder disability were 
incurred in or aggravated by military service.  Regarding the 
Veteran's claim for service connection for periodontal 
disease for compensation purposes, in order to raise a 
reasonable possibility of substantiating the claim, the 
evidence received since the last prior final denial in 2003 
must show that the Veteran has a type of dental disability 
for which compensation can be granted.  

Initially, the Board notes that some of the records received 
since the last prior denial are redundant, including 
outpatient treatment records dated from May 1999 through 
April 2003 which were already of record and considered by 
agency decision makers at the time of the 2003 denial.  
Further, newly received progress notes by M.C., M.D. dated 
from July 1987 through November 2004 are also new to the 
record, but do not contain information relevant to the 
disabilities on appeal.

As will be discussed in detail below, many of the records 
received since the June 2003 denial are new in the sense that 
they have not been previously submitted to agency decision 
makers.  However, although the records are new, they are not 
material because when considered alone or with previous 
evidence of record, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for hearing loss, COPD 
or periodontal disease.

Regarding the Veteran's service treatment records (STRs), the 
Board notes that it is unclear exactly when the STRs were 
associated with the claims file; however, it is evident from 
the June 2003 rating decision that the STRs were of record at 
the time of the initial 2003 rating decision denying service 
connection for the aforementioned disabilities.

Hearing Loss

At the time of the June 2003 denial, the relevant evidence of 
record consisted of the Veteran's STRs, which included a 
February 1951 whispered voice examination revealing normal 
hearing acuity of 15/15, and an October 1956 discharge 
examination provided at the conclusion of the Veteran's last 
period of active duty service also contained a whispered 
voice examination which revealed normal hearing acuity of 
15/15.  

Relevant evidence submitted since the June 2003 denial 
includes outpatient treatment records dated from August 2004 
through August 2006, which noted partial hearing loss as one 
of the Veteran's active problems.  See January 2005 treatment 
note.

Here, although the newly submitted outpatient treatment 
records contain a diagnosis of partial hearing loss which was 
not of record at the time of the 2003 denial, none of the 
newly received treatment records raises a reasonable 
possibility of substantiating the claim because the records 
do not establish a nexus to service.  

Thus, the Board finds that the evidence received since the 
June 2003 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not include a link between the Veteran's currently 
diagnosed hearing loss and military service, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.  As such, the Board finds that new and material 
evidence to reopen the previously denied claim of service 
connection for hearing loss has not been received, and the 
application to reopen will therefore be denied.

Further, although the Veteran's testimony at his May 2009 
Board hearing, provided greater detail regarding his belief 
that his currently diagnosed hearing loss was related to 
service, it is not new and material evidence.  The Veteran is 
not competent to provide such medical information regarding 
the nature of a disease or its progression; consequently, his 
testimony does not raise a reasonable possibility of 
substantiating his claim.

COPD

The relevant evidence of record at the time of the 2003 
denial includes a February 2000 VA examination diagnosing the 
Veteran with COPD, and noting that the Veteran reported the 
gradual onset of shortness of breath in 1996.  Outpatient 
treatment records dated from February 1999 through April 2003 
also include frequent references to COPD, shortness of 
breath, and difficulty breathing.  See January 2000 and May 
2001 outpatient treatment records.

Information received since the June 2003 denial includes a 
May 2009 Board hearing, and written statements submitted by 
the Veteran dated in September 2004 and February 2005, where 
the Veteran asserts that he was a non-smoker prior to 
service, but became addicted to cigarettes during service 
when he was provided with cigarettes in his C rations.  Newly 
submitted outpatient treatment records dated from August 2004 
through August 2006, contain multiple diagnoses of COPD, and 
also contain a July 2005 entry noting that a chest x-ray 
revealed COPD probably the result of smoking.  

In this case, outpatient treatment records received since the 
June 2003 denial are cumulative of the information already of 
record as the records only reveal further diagnosis and 
treatment for COPD, which was already noted at the time of 
the prior denial in 2003.  Further, the newly received 
evidence does not include a nexus between his currently 
diagnosed COPD and his time spent in service that is capable 
of service connection.  Specifically, the newly received 
medical records contain a July 2005 entry noting that a chest 
x-ray revealed COPD probably the result of smoking, and the 
Veteran himself stated in a September 2004 statement that he 
became addicted to cigarettes in service, noting that 
cigarettes were provided by the military as part of his 
rations.  In this regard, the Board notes that for claims 
received after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 C.F.R. § 3.300.  
Therefore, the Veteran cannot be service connected for his 
current COPD if he developed the disease as a result of 
tobacco use.  

As such, although the newly submitted evidence contains 
further diagnoses of COPD, none of the records provide a link 
between COPD and the Veteran's period of military service, 
except for the link between COPD and cigarettes, which, as 
just noted, is not capable of service connection.  Therefore, 
because the new evidence does not raise a reasonable 
possibility of substantiating the claim, the Board finds that 
new and material evidence to reopen the previously denied 
claim of service connection for COPD has not been received, 
and the application to reopen will therefore be denied.

Periodontal Disease

At the time of the June 2003 denial, the relevant evidence of 
record consisted of the Veteran's STRs which contained 
several treatment records pertaining to the Veteran's 
periodontal disease, including an April 1952 dental clinic 
consult where the Veteran presented complaining of bleeding 
gums and was diagnosed with chronic periodontitis and 
gingivitis, and a September 1956 Report of Medical 
Examination, noting that the Veteran had full dentures.  

Information received since the June 2003 denial includes a 
May 2009 Board hearing, and written statements submitted by 
the Veteran dated in September 2004 and February 2005 related 
to his periodontitis (periodontal disease).  The Veteran 
noted that while in Korea, all service members washed up in 
the same 50 gallon drum which he believed led to unsanitary 
conditions and caused his periodontitis, and subsequent teeth 
extractions.  The Veteran reported that he had his teeth 
pulled approximately three weeks after leaving the military 
and noted that VA paid for this dental procedure.  See May 
2009 Board hearing.  Notably, outpatient treatment records 
dated from August 2004 through August 2006, received since 
the June 2003 denial do not document diagnosis or treatment 
related to the Veteran's teeth.

Here, the Board notes that the Veteran's claim for service 
connection for compensation purposes was initially denied 
because the Veteran's periodontal disease, which included 
bleeding gums, (a symptom of his periodontitis diagnosed in 
service), was not a dental disability subject to service 
connection.  

In this regard, the relevant regulations state that dental 
disabilities which may be awarded compensable disability 
ratings include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.

In this case, the newly submitted outpatient treatment 
records contain no references to dental treatment, and 
therefore, do not contain a diagnosis of any of the above 
mentioned compensable dental disabilities.  The Veteran was 
diagnosed with periodontal disease in service in the early 
1950's and by discharge in 1956, he had full dentures.  See 
September 1956 Report of Medical History.  As such, because 
the newly submitted medical records contain no references to 
dental treatment, the Board finds that the information 
received since the June 2003 RO decision is not new and 
material because, when considered alone or with previous 
evidence of record, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim--i.e., 
there is still no evidence that the Veteran has a dental 
disability for which compensation can be paid.  Essentially, 
the Veteran had periodontal disease in service which led to 
the loss of his teeth, and is not subject to compensation.
For the purposes of clarity, the Board notes that under 38 
U.S.C.A. § 1712, outpatient dental services and treatment, 
and related dental supplies, may be furnished for a dental 
condition or disability when certain enumerated conditions 
are met.  In this regard, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided for in 38 C.F.R. § 
17.161.  See 38 C.F.R. §§ 3.381, 17.161.  One-time dental 
treatment is available to veterans, but 38 C.F.R. § 3.381 
limits the outpatient dental treatment available for 
treatable or replaceable missing teeth to one-time treatment 
only, unless the veteran meets certain criteria or there was 
in-service dental trauma or a combat dental injury.  See 38 
C.F.R. § 17.161(b); see also VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997) (to have had dental extractions during service 
is not tantamount to dental trauma, because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma).  

In this case, the Veteran was awarded service connection for 
dental treatment purposes in an October 1954 rating decision, 
and thereafter, by his own statement, received dental 
treatment at VA's expense.  As such, it appears the Veteran 
received his one time treatment.  If the Veteran believes he 
is entitled to service connection for further dental 
treatment under 38 C.F.R. Part 17, the question of 
entitlement to service connection for purposes of such 
examination and/or treatment is a matter that is adjudicated 
in the first instance by the Chief of the Dental Service, and 
not the RO.  See 38 C.F.R. § 17.161 (2008). 

Right Shoulder Disability

At the time of the June 2003 denial, the relevant evidence of 
record included the Veteran's STRs which were absent of 
documentation related to an in-service shrapnel injury, his 
DD Form 214's noting that his military occupational specialty 
(MOS) was an amphibious vehicle driver; and outpatient 
treatment records from the Columbus, Tuskegee, and 
Montgomery, Alabama VA medical centers (VAMC's) dated from 
February 1999 through April 2003.  These treatment records 
contain a January 2003 x-ray of the right shoulder, which 
found normal bone and joint space, with no evidence of 
fracture or dislocation, but noted a metallic density in the 
axillary soft tissue that appeared to be possible shrapnel.  
The impression provided was that of an essentially normal 
right shoulder, with shrapnel in the soft tissue.  A February 
2003 entry noted that the Veteran was contacted by phone and 
that he attributed the shrapnel in his shoulder to an 
incident which occurred on the Imjin River when the 
amphibious vehicle in front of him hit a mine, sending 
shrapnel flying into his shoulder.  A March 2003 entry in the 
outpatient treatment records diagnosed the Veteran with 
adhesive capsulitis of the right shoulder.  

Information received since the June 2003 denial includes a 
May 2009 Board hearing, and written statements submitted by 
the Veteran dated in September 2004 and February 2005, where 
the Veteran asserted that while in Korea in an amphibious 
duck vehicle traveling up the Imjin river filled with live 
mines, the vehicle in front of him hit a mine, exploded, and 
a shrapnel fragment hit his shoulder.  Other evidence 
submitted since the June 2003 rating decision includes 
outpatient treatment records dated from August 2004 through 
August 2006, which contain diagnoses of right shoulder 
adhesive capsulitis (see August 2004 entry), and a CT scan, 
which revealed a small metal fleck of density in the anterior 
skin surface which was completely benign, and noted a 
provisional diagnosis of right shoulder shrapnel.  See July 
2003 CT scan.  These newly added medical records note that 
the Veteran had a shrapnel piece in the axillary area of his 
right shoulder from a blown amphibious vehicle in combat.   

Considerable evidence and argument has been added to the 
record since the prior final denial in June 2003, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's right shoulder disability is related to 
his time spent in the military.  Specifically, the Veteran's 
newly added statements provide additional details regarding 
the circumstances surrounding his in-service right shoulder 
injury.  The Board finds that his newly added statements 
detailing his injury, for which the credibility is to be 
presumed, see Justus v. Principi, 3 Vet. App. 510, 513 
(1992), taken in conjunction with evidence previously of 
record noting that the Veteran's MOS was an amphibious 
vehicle driver, in addition to VA treatment records 
containing x-rays noting possible shrapnel in the right 
shoulder and a diagnosis of right shoulder adhesive 
capsulitis, raises a reasonable possibility of substantiating 
the claim.  Thus, the Board finds that new and material 
evidence to reopen a claim of service connection for the 
Veteran's right shoulder disability has been presented, and 
the claim is therefore reopened.

ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hearing loss, 
the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for COPD, the 
application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for periodontal 
disease, the application to reopen is denied.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a right shoulder 
disability; to this limited extent, the appeal is granted.


REMAND

Right shoulder disability

In this case, the Veteran has consistently described the same 
in-service incident which he believes caused his current 
right shoulder disability.  He stated that while in Korea 
traveling down the Imjin river, the amphibious vehicle in 
front of him hit a mine, sending a piece of shrapnel flying 
into his right shoulder.  See September 2004 and February 
2005 written statements and May 2009 Board hearing.  The 
Veteran's report of his in-service injury is consistent with 
the record which contains a DD Form 214 noting amphibious 
vehicle driver as the Veteran's military occupational 
specialty (MOS).

VA Outpatient treatment records throughout the years contain 
multiple entries related to the Veteran's right shoulder 
disability, including a January 2003 x-ray which found normal 
bone and joint space, with no evidence of fracture or 
dislocation, but noted a metallic density in the axillary 
soft tissue that appeared to be possible shrapnel.  The 
impression provided was that of an essentially normal right 
shoulder, with shrapnel in the soft tissue.  A July 2003 CT 
scan again revealed a small metal fleck of density in the 
anterior skin surface which was completely benign, and noted 
a provisional diagnosis of right shoulder shrapnel.  An 
August 2004 entry diagnosed the Veteran with right shoulder 
adhesive capsulitis.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
right shoulder disability "may be associated" with his 
period of active duty military service, the Board finds that 
a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  The Veteran should be afforded a VA orthopedic 
examination to determine if the small metallic density in his 
right shoulder is in fact shrapnel or a shell fragment, and 
if so, whether his current right shoulder disability-
adhesive capsulitis, is consistent with the Veteran's 
contentions regarding his in-service injury from a mine 
explosion on the Imjin river in Korea.


GERD and hiatal hernia

The Veteran contends that he started having gastrointestinal 
problems while stationed in Germany in 1951, and felt that 
his stomach problems were due to the stress of being in the 
military.  He noted that his stomach problems continued 
throughout his entire active duty service, and stated that he 
still experiences stomach problems.  See September 2006 
substantive appeal (Form 9) and May 2009 Board hearing.

Here, the Veteran's STRs contain several entries referencing 
complaints and treatment related to gastrointestinal 
problems.  Specifically, a June 1951 entry noted that the 
Veteran presented complaining of a nervous stomach, a July 
1951 gastrointestinal (GI) series noted that the esophagus, 
stomach, and duodenum were normal except for evidence of 
gastritis, and September and October 1956 entries noted 
recurring vomiting after meals for the past three years, 
especially when the Veteran gets up and walks after meals.  
Another GI series was ordered in October 1956, but the 
esophagus, stomach and duodenum were found to be normal, with 
no gastric retention at the end of three hours.

Regarding evidence of a current disability, outpatient 
treatment records contain an October 2004 upper GI series 
which revealed a small hiatal hernia with mild esophageal 
reflux and evidence of mild duodenitis or peptic ulcer 
disease.  The examiner stated that the upper GI series 
revealed a hiatal hernia with GERD.

In this case, a remand is required because there is no 
medical opinion of record discussing the relationship between 
the Veteran's currently diagnosed hiatal hernia with GERD and 
his time spent on active duty, particularly the in-service 
notations showing gastritis, and noting that the Veteran has 
a long history of vomiting after meals.  See July 1951 GI 
series, and October and September 1956 entries in the STRs.  
Therefore, the Board finds that a remand is required to 
obtain a medical nexus opinion to determine whether it is at 
least as likely as not that the Veteran's currently diagnosed 
hiatal hernia with GERD, is traceable to his time spent on 
active duty, taking into consideration the in-service entries 
noting gastritis, and a long history of vomiting after meals, 
as well as the Veteran's contentions that he has experienced 
stomach problems ever since service.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
examination to obtain a nexus opinion 
regarding the medical probability that 
currently shown GERD and hiatal hernia is 
attributable to the Veteran's active 
military service.  The examiner should 
take a detailed history from the Veteran, 
particularly with respect to symptoms 
that the Veteran experienced during 
service and during the interim period 
since service.  The examiner should 
provide an opinion as to the 
probabilities that the GERD the Veteran 
now experiences is traceable to the same 
disease process he experienced in 
service.  (The in-service entries dated 
in July 1951 and September and October of 
1956 which reference gastritis and a 
history of vomiting should be taken into 
account when providing an opinion.)

2.  The Veteran should be afforded a VA 
orthopedic examination to determine if 
the small metallic density in his right 
shoulder is shrapnel or a shell fragment, 
and if so, the examiner should render an 
opinion as to whether his currently 
diagnosed adhesive capsulitis is 
consistent with the Veteran's contentions 
regarding his in-service injury where 
shrapnel flew into his right shoulder 
after the amphibious vehicle in front of 
him was blown up by a mine.  
Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
currently diagnosed adhesive capsulitis 
is attributable to military service, 
taking into consideration the Veteran's 
contentions regarding his in-service 
injury.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with these examinations.  The 
AOJ should make sure that the examination 
reports comply with this remand and 
answer the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the reports are 
insufficient, they should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  












After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



                
______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


